Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2021

                                      No. 04-20-00549-CV

                IN RE J.I.P., A.R.P., S.R.P., I.S.P., AND F.A.P., CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02732
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

        Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order the appellant’s brief due February 8, 2021. Because this is an accelerated appeal from
an order terminating parental rights that must be disposed of within 180 days of the notice of
appeal, further requests for extensions will be disfavored.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court